Citation Nr: 1528371	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of fractured left hand, to include thumb pain, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A rating decision of March 1973 granted service connection for a fracture of the left hand, with an initial evaluation of 10 percent from January 24, 1973.  The Veteran filed a claim for an increased rating in March 2013.

The Veteran was last afforded a VA examination of his left hand in July 2013.  In October 2013, the RO issued a statement of the case (SOC) that continued the 10 percent rating for the Veteran's service-connected disability of residuals of fractured left hand, to include thumb pain.

Following the issuance of the SOC, the Veteran has alleged that his condition has worsened.  Specifically, a private treatment record received in December 2013 contains the statement "old fx of thumb having increased pain" and lists a finding of "mild interphalangeal joint degenerative changes."  Furthermore, a June 2015 filing by the Veteran's representative states that the Veteran's "condition has worsened."

In light of the foregoing, the Board finds that a contemporaneous VA examination is needed to ascertain the current severity of the Veteran's service-connected left hand disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a claimant is entitled to a new VA examination if evidence suggests that the condition has worsened since the last examination); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records and associate them with the Veteran's claims folder.

2. Thereafter, schedule the Veteran for a VA medical examination to determine the current nature, extent, and severity of his service-connected disability of residuals of fractured left hand, to include thumb pain.

3. The claims folder is to be provided to the examiner for review in conjunction with the examination.  The examiner should note whether the Veteran's claims folder was reviewed.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner's report must include a description of the above factors that pertain to functional loss due to the left hand disability that develops on use.  The examiner should also provide information as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on use or during flare-ups.  If such is not feasible, the examiner should explain why.

All necessary tests must be conducted. All orthopedic, muscular, and neurologic impairment found to be present and attributable to the left thumb disability must be noted.  Furthermore, any associated scar should be assessed for symptoms and any related impairment of the function of the thumb.

With respect to the range of left-thumb motion, the examiner must ascertain whether there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In so doing, the examiner must also determine whether the left-thumb range of motion and functionality is further affected by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If pain is observed, the examiner must indicate the point at which the pain begins.  In addition, the examiner must address whether the Veteran's left thumb disability is manifested by favorable or unfavorable ankylosis.  If either is present, the examiner must opine as to whether the result is limitation of motion of the other digits on the left hand and/or interference with overall left hand function.

A complete rationale for all opinions must be provided.

4. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed appropriate.  Then readjudicate the claim on appeal.  If the sought benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




